                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

Tons of Rentals.com,                           )
                                               )
                       Plaintiff,              )
                                               )       Civil Action No. 6:19-cv-2314-TMC
       v.                                      )
                                               )                    ORDER
Barbara Smith,                                 )
                                               )
                       Defendant.              )

       Defendant Barbara Smith, proceeding pro se and in forma pauperis, removed this action

from the Greenville County Magistrate’s Court. (ECF No. 1). As the basis for removal, Defendant

states that a federal question exists as to her eviction action against her for non-payment of rent.

Id.   In accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02, D.S.C., because

Defendant is proceeding pro se, this action was referred to a magistrate judge for pretrial handling.

Before the court is the magistrate judge’s Report and Recommendation (“Report”), recommending

that the court remand the case sua sponte for lack of subject matter jurisdiction. (ECF No. 9). The

parties were advised of their right to file objections to the Report. Id. at 5. However, neither party

filed objections, and the time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the




                                                   1
recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court adopts the magistrate judge’s Report (ECF No. 9), which is incorporated

herein by reference.     Accordingly, the case is REMANDED to the Greenville County

Magistrate Court because this court lacks subject matter jurisdiction.

       IT IS SO ORDERED.

                                                      s/Timothy M. Cain
                                                      United States District Judge

September 9, 2019
Anderson, South Carolina


                              NOTICE OF RIGHT TO APPEAL
        The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4
of the Federal Rules of Appellate Procedure.




                                                 2
